Case: 15-11820     Date Filed: 07/01/2016    Page: 1 of 3


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11820
                           ________________________

                       D.C. Docket No. 1:13-cv-00509-MHC



ANDREA IDE,
on behalf of herself and all other persons
similarly situated, known and unknown,

                                                    Plaintiff - Appellant,

versus

NEIGHBORHOOD RESTAURANT PARTNERS, LLC,
APPLE CREEK MANAGEMENT CO., INC.,

                                                    Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                   (July 1, 2016)
                Case: 15-11820       Date Filed: 07/01/2016      Page: 2 of 3


Before WILSON, WILLIAM PRYOR, and GILMAN, * Circuit Judges.

PER CURIAM:

        Andrea Ide filed suit against Apple Creek Management Company, Inc. and

Neighborhood Restaurant Partners, LLC (collectively, the Defendants) on behalf of

herself and similarly situated tipped employees of the Defendants “for Defendants’

failure to pay [those servers, bartenders, and hosts] earned minimum wages.” Ide

argued, in relevant part, that (1) the Defendants should bear the burden of proving

that the Defendants were entitled to take the “tip credit” under Section 3(m) of the

Fair Labor Standards Act (FLSA), 29 U.S.C. § 203(m), and (2) Ide and similarly

situated tipped employees should not have been paid at the tip-credit wage rate for

performing duties of non-tipped occupations unrelated to their tipped occupations.

The district court denied Ide’s motion for conditional certification of a collective

action under the FLSA and subsequently granted summary judgment to the

Defendants. Ide appeals both rulings.

       After thorough review of the record and the parties’ briefs, and having had

the benefit of oral argument, we find insufficient evidence in the record that Ide

performed duties unrelated to her tipped occupation for which she was not properly

compensated, irrespective of who bore the burden of proof. See 29 U.S.C. §§

203(m), (t), 206(a)(1); 29 C.F.R. § 531.56(e); see also Fast v. Applebee’s Int’l,

   *
     Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                               2
             Case: 15-11820    Date Filed: 07/01/2016   Page: 3 of 3


Inc., 638 F.3d 872, 876–79 (8th Cir. 2011). Thus, Ide’s arguments regarding

conditional certification under 29 U.S.C. § 216(b) are moot. Accordingly, we

affirm.

      AFFIRMED.




                                        3